 1   Bird & Van Dyke, Inc.
     A Professional Law Corporation
 2
     David S. Van Dyke, CABN 154402
 3   Mary Ann F. Bird, CABN 206770
     2111 W. March Lane
 4   Suite B300
     Stockton, CA 95207
 5
     Telephone      209.478.9950
 6   Facsimile      209.478.9954
     Attorneys for Defendant RAMON INZUNZA MENDOZA
 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
     THE UNITED STATES OF AMERICA,                       Case No.: 1:18 CR 00010 LJO SKO
11
                      Plaintiff,
12
     vs.                                                 STIPULATION AND ORDER TO
13                                                       CONTINUE STATUS CONFERENCE
14   RAMON INZUNZA MENDOZA
15                    Defendants.
16

17                                             STIPULATION

18   Plaintiff, United States of America, by and through its counsel of record, and Defendant Ramon
19
     Inzunza Mendoza, by and through his counsels of record, hereby stipulate as follows:
20

21         1. By previous order, this matter was set for status conference on November 19, 2018 at
22
              1:00 p.m. and time was ordered excluded in the interest of justice.
23

24

25
           2. By this stipulation, the parties hereby move to advance and vacate the status conference

26            now set for November 19, 2018 and instead re-calendar the matter for a change of plea on

27            December 10, 2018. The parties have just reached a resolution.
28

     BIRD & VAN DYKE, INC.
     STIPULATION AND CONTINUANCE
     PAGE: 1
 1         3. Thus, counsel for the defendant needs additional time to properly prepare. Counsel for
 2
              the defendant believes that failure to grant the above requested continuance would deny
 3
              them the reasonable time necessary for effective preparation, taking into account the
 4
              exercise of due diligence and the Government does not object to the continuance.
 5

 6

 7         4. Based on the above-stated findings, the ends of justice served by continuing the case as
 8
              requested outweigh the interest of the public and the defendants in a trial within the
 9
              original dates prescribed by the Speedy Trial Act.
10

11

12         5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.§ 3161, et seq,

13            within which trial must commence, the time period of November 19, 2018 to December
14
              10, 2018, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A),
15
              because it results from a continuance granted by the Court at the defendant’s request on
16
              the basis of the Court’s findings that the ends of justice served by taking such action
17

18            outweigh the best interest of the public and the defendants in a speedy trial.

19

20
           6. Nothing in this stipulation and order shall preclude a finding that other provisions of the
21
              Speedy Trial Act dictate that additional time periods are excludable from the period
22
              within which a trial must commence.
23

24
     ///
25

26
     ///
27

28   ///

     BIRD & VAN DYKE, INC.
     STIPULATION AND CONTINUANCE
     PAGE: 2
 1

 2
     IT IS SO STIPULATED.                Respectfully submitted,
 3
     Dated: November 15, 2018            McGREGOR W. SCOTT
 4                                       United States Attorney
 5
                                         ___/s/ Ross Pearson___________
 6                                       ROSS PEARSON
                                         Assistant United States Attorney
 7

 8
     Dated: November 15, 2018            ___/s/ Mary Ann F. Bird_____________
 9                                       MARY ANN F. BIRD
                                         Attorney for Ramon Inzunza Mendoza
10

11

12

13                                  ORDERS
14

15

16
       Dated:   November 16, 2018        /s/   Sheila K. Oberto
                                    UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

     BIRD & VAN DYKE, INC.
     STIPULATION AND CONTINUANCE
     PAGE: 3
